Citation Nr: 1647091	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right perforated eardrum.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent part, service connection for perforated ear drum.

The Veteran limited his appeal to the issue listed on the title page.

The Board notes that the issue of service connection for right otitis media (claimed as a right ear condition) was first denied by the RO in a December 1968 rating decision.  See Boggs v. Peake, 520 F.3d (Fed. Cir. 2008) (providing that a change in diagnosis or specificity of a claim must be carefully considered in determining, inter alia, whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition).  Although the Veteran did not appeal that decision, VA medical records, which inform that the Veteran underwent right ear surgery in October 1968 and had a two year history of right drainage at the time, were associated with the claims file in March 1969.  As this evidence, which is relevant to the 1968 (and current) claim of service connection for a right ear disorder, was submitted within one year of the December 1968 rating decision, new and material evidence is not needed to consider the matter on the merits.

In August 2016, per the authority granted in 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA), which was authored later in August 2016.  In September 2016, the Board provided a copy of this medical opinion to both the Veteran and his representative.  No response was received.  Accordingly, due process having been served, the Board may proceed to adjudicate this appeal.



FINDING OF FACT

The Veteran's right perforated eardrum was not incurred during, and is not related to any incident of, active duty service.  


CONCLUSION OF LAW

The criteria for service connection for perforated right eardrum are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Background and General Legal Criteria

In August 2012, the Veteran filed a claim of service connection for a perforated eardrum, which he says he has had since 1968, and contends may have been caused by a throat infection and a bout of pneumonia during service.  He also suggests that his perforated right eardrum may be related to his service-connected right ear hearing loss and tinnitus.  In his April 2014 Form 9 he specifically limited his appeal to service connection for a perforated right eardrum.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Facts and Analysis

There is no record of a perforated eardrum prior to or during service.  The earliest lay evidence of a perforated eardrum derives from the Veteran's July 1968 claim of service connection, which was over one year after his January 1967 separation from service.  

There is also no medical evidence of a perforation prior to July 1968.  On VA examination in September 1968 the Veteran reported that his right ear had been washed out, during his childhood, to relieve earache after swimming at the beach.  He also reported that he had been having a "sloshing sensation" and drainage in his right ear after swimming since service.  He added that a medical examination in July 1968 had found a perforation.  The examiner, an otolaryngologist, noted that the Veteran had been receiving care from VA since July 1968 and was scheduled for surgery at a VA facility in October 1968.  Physical examination in September 1968 found a thickened right eardrum with a circular boggy area anterior to the midpoint of the pars flacida, diagnosed as otitis media.  This evidence does not substantiate the claim, and it does not show that the Veteran had a perforated eardrum during service or immediately thereafter.

In this regard, the Board notes that in October 1968 the Veteran reported "draining right ear for two years" (see November 1968 VA hospital records); however, this is not supported by service treatment records, and is at odds with the Veteran's prior report in September 1968 that his draining had started after service.  In any event, a perforated eardrum was not found during service, and no medical provider has related the Veteran's perforated right eardrum o service or any incident thereof.  

To the extent that the Veteran's statements are offered as a nexus opinion to service or to a service-connected disability, that is, an association between his post-service perforated right eardrum and a May 1965 throat infection and/or a November 1966 bout of pneumonia during service (see Veteran's July 1968 claim for service connection) or to right ear hearing loss or tinnitus, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion.  The Board therefore finds that the Veteran's opinion as to an association between his current complaints and his service or service-connected disability is beyond the Veteran's lay capacity and is of no probative weight.  

In contrast to these assertions, the August 2016 VHA expert medical opinion (by an otolaryngologist) is highly probative as to a nexus based on the several theories.  The physician determined that it is not at least as likely as not that the Veteran's current perforated right eardrum, or other right ear disorder, had its onset during service, is otherwise related to service, manifested within one year of service, or is due to or aggravated by service-connected hearing loss or tinnitus.  The explanation by the physician is persuasive and focused on the normal separation examination, acute in-service problems, the timing of the perforation noted in July 1968, and that "medically speaking, hearing loss and tinnitus do not cause a tympanic membrane perforation."  The physician indicated that the other right ear disorder that was evident was hearing loss for which the Veteran is already service connected.  Based on this persuasive and probative evidence, the nexus element of the claim is not substantiated.

The Board accordingly finds that the weight of the evidence is against the claim under all theories of entitlement advanced by the Veteran.  Service connection is therefore not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for perforated right eardrum is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


